Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 6, 8, 9, 11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the language “switching from 2D to bilayer structures” is indefinite in that it has not been previously set forth that 2D structures were being made.  Also, it is indefinite as to exactly what constitutes a “bilayer” structure and how it differs from a 2D structure.  Claims 8 and 9 are indefinite for similar reasons.  In claim 8, it is not clear what relevance a “transfer resin” has with respect to the instant method as such does not appear to be involved in the method in any manner.  Also, the term “particle” is not recited in claim 1—this occurs in claim 2, so the dependence of claim 8 would appear to be better suited to claim 2.  In claim 9, it is not clear what an “applied pressure” is with respect to the thin-film glass layer as the method does not appear to involve any pressure application.  Clarification is required as to what is encompassed by the terms “bilayer” and “transfer resin” and the relevance of any applied pressure as recited in instant claims 6, 8 and 9, respectively.  Claim 11, line 2, “the desired pattern” lacks antecedent basis from claim 10.  Also, at line 2 of the claim, the term “particles” was not used in claim 10 and it is submitted that such also lacks antecedent even though the term “the” does not precede it.  Applicant needs to clarify the antecedent for “particles” in claim 11.  Claim 18, line 2, “metasurfacesfor” should be –metasurface for--.  In claim 
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Thompson entitled “Solid-State Dewetting of Thin Films” in view of Amatucci et al 2015/0014891 (see paragraphs 0013 and 0072).
Thompson discloses the basic claimed method for manufacturing nanoscale particles by dewetting a thin-film layer on a patterned surface—ie, textured substrate—to form the particles.  See the Abstract.  Essentially, Thompson fails to teach that the thin film layer is made of glass so that the nanoscale particles are also made of glass.  Amatucci et al (paragraph 0013) discloses that the material for a thin film being dewetted would be “an inorganic compound” and teaches (paragraph 0014) various inorganic materials that would be used for the substrate, including glass.  Clearly, glass is an inorganic material that would have been used as a thin film to be dewetted as generally taught by Amatucci et al and such is submitted to have been an obvious material selection in the method of the primary reference dependent on the exact material desired for the nanostructures.  Thompson shows the limitations of instant claim 2 in Figure 1 and instant claim 3 in Figure 3c.  It is submitted that the successive dewetting as set forth in instant claims 4 and 5 would have been an obvious aspect in 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
             

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742